Citation Nr: 1711309	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to July 1967.  The Veteran's decorations for his active service include a Purple Heart Medal, a Combat Infantryman Badge, and an Army Commendation Medal with a "V" device.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This case was previously before the Board, most recently in June 2016, when it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that in its June 2016 decision, it also remanded the issue of entitlement to service connection for a bilateral ankle disability.  In an August 2016 rating decision, the Veteran was granted entitlement to service connection for right and left ankle disabilities.  As the Veteran has not disagreed with the ratings or effective dates assigned in that decision, it is considered a full grant of the benefit sought on appeal.  Therefore, the Board has limited its consideration accordingly.  


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claims for entitlement to service connection for left and right knee disabilities are decided.  

In the June 2016 remand, the Board directed that the claims file be returned to the September 2013 VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's left and right knee disabilities.  A review of the record shows that the Veteran's claims file was returned to the VA Medical Center for the directed addendum opinion in July 2016.  At that time, the Veteran was afforded a new VA examination.  The examiner opined that the Veteran's left and right knee disabilities were less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that despite the fact that the Veteran was diagnosed with arthritis in both knees in 2010, there was no X-ray evidence of record confirming such a diagnosis.  Additionally, the examiner noted that the Veteran did not recall any specific knee injury sustained during service, or even treatment rendered for a knee injury while on active duty.  The examiner further noted that the Veteran's July 2016 X-rays revealed normal knees consistent with expected age-related changes.   

The Board finds the July 2016 VA medical opinion is incomplete.  In this regard, the examiner specifically noted that the Veteran did not report a specific knee injury during service.  However, of record are several statements from the Veteran in which he reported experiencing knee pain while serving in the Republic of Vietnam following hard landings after jumping short distances from helicopters.  Additionally, the Board notes that the Veteran has been service-connected for ankle disabilities, but the examiner did not opine as to whether the Veteran had left and/or right knee disabilities that were caused or chronically worsened by a service-connected disability.  As the opinion is incomplete, it is not sufficient to serve as the basis of a denial of entitlement to service connection.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined him, to determine the nature and etiology of any left and right knee disabilities currently present.  The claims file must be made available to, and reviewed in its entirety by the examiner. Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) any currently present left and/or right knee disabilities are etiologically related to the Veteran's active service, to specifically include jumping from helicopters while serving in combat operations in the Republic of Vietnam.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) any currently present left and/or right knee disabilities were caused or chronically worsened by a service-connected disability, to include any altered gait/body mechanics resulting from such.  

The rationale for all opinions expressed must be provided. 

3. Confirm that the VA examination report and medical opinions comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







